Case 19-15488-pmm          Doc 92    Filed 08/07/20 Entered 08/07/20 09:19:05           Desc Main
                                    Document      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   In re:
                                                        Chapter 7
   NATIONAL BROKERS OF AMERICA, INC.,
                                                        Bankruptcy No. 19-15488
                                    Debtor.


                          MOTION FOR AN ORDER PURSUANT TO
                               BANKRUPTCY RULE 2004

   SANTANDER BANK ACCOUNT NO. 3570628590

            Robert H. Holber, the Chapter 7 Trustee, (the “Trustee”) by and through his

   undersigned counsel, hereby moves, pursuant to Rule 2004 of the Federal Rules of

   Bankruptcy Procedure and Local Rule of Bankruptcy Procedure 2004-1 for the entry of

   an Order directing the production of documents from Santander Bank. In support of this

   Motion, the Trustee avers as follows:

                                  JURISDICTION AND VENUE

            1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

   and 1334. Venue of this Motion in this District is proper pursuant to 28 U.S.C. §§ 1408

   and 1409.

                                  BACKGROUND AND FACTS

            2.       National Brokers of America, Inc. (the “Debtor”) filed a voluntary chapter

   7 bankruptcy petition on September 3, 2019 (the “Petition Date”).

            3.       Prior to the Petition Date, Santander Bank (“Santander”) was a bank for

   the Debtor with account number 3570628590 (the “Bank Account”).




            7768760 v1
Case 19-15488-pmm        Doc 92     Filed 08/07/20 Entered 08/07/20 09:19:05               Desc Main
                                   Document      Page 2 of 3



          4.       On April 15, 2020, undersigned counsel sent a demand letter to Santander

   requesting bank statements and cancelled check images from October 2019 of this

   account to the current date or the date that the account was closed.

          5.       On or about May 18, 2020, the Trustee filed an initial 2004 Motion (the

   “Initial 2004 Motion”) seeking an Order and a formal Subpoena compelling Santander to

   provide bank statements and cancelled check images related to the Bank Account from

   October 2019 of this account to the current date or the date that the account was closed.

          6.       On June 16, 2020, the Court entered an Order approving the Initial 2004

   Motion.

          7.       Santander just recently complied with the Initial 2004 Motion, but the

   Trustee and his professional discovered that more information is needed to properly

   administer this case. Specifically, the Trustee also needs the bank statements for August

   2019 and September 2019 for the Bank Account.

                                    REQUEST FOR RELIEF

          8.       The Trustee has good cause to seek the requested access pursuant to Rule

   2004, which provides in relevant part, that the examination of an entity “may relate only

   to the acts, conduct, or property or to the liabilities and financial condition of the debtor,

   or to any matter which may affect the administration of the debtor’s estate, or to the

   debtor’s right to a discharge.” Fed. R. Bankr. P. 2004(b).

          9.       The access that the Trustee seeks is related to assets and liabilities of the

   Debtor. This information is necessary for the Trustee to discharge his duties and

   complete his administration of the estate.




          7768760 v1
Case 19-15488-pmm        Doc 92    Filed 08/07/20 Entered 08/07/20 09:19:05            Desc Main
                                  Document      Page 3 of 3



          10.      In compliance with Rule Local Rule of Bankruptcy Procedure 2004-1, the

   Trustee is serving a Subpoena on Santander consistent with this Motion seeking the

   information to be provided within thirty (30) days of service. That said, the Trustee is

   mindful of the administrative difficulties created by the worldwide pandemic and has no

   interest in forcing Santander to time deadlines that are unreasonable under the

   circumstances. Thus, the Trustee will favorably consider providing Santander an

   extension if such extension requested in writing.

          WHEREFORE, the Trustee respectfully requests that this Court: (i) enter an

   Order in the form attached hereto directing Santander to provide bank statements and

   cancelled checks for the Bank Account for August 2019 and September 2019 and (ii)

   grant any such other relief as the Court may find just and equitable.


   Dated: August 7, 2020                 FLASTER/GREENBERG P.C.


                                  By:    /s/ William J. Burnett
                                         William J. Burnett, Esquire
                                         1835 Market Street, Suite 1050
                                         Philadelphia, PA 19103
                                         Tel: (215) 279-9383

                                         Attorneys for Robert H. Holber, Chapter 7 Trustee




          7768760 v1
